DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Duplicate Claim Warning
Applicant is advised that should claim 37 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites a surface age of 500nm, which has the wrong units.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 16,-18, 20, and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite a disinfectant solution comprising peracetic acid, at least one rapid wetting surfactant and at least one corrosion inhibitor that exhibits a dynamic surface tension less than about 50 mN/m at a surface age of 250ms, and less than about 46 mN/m at a surface age of 500ms, when measured by the Maximum Bubble Pressure method at 20-25°C. Dependent claims further narrow the range of permissible dynamic surface tension values at various surface age times. Some examples are provided in the specification that meet the limitations of the structure recited in the claims and the dynamic surface tension functionality. However, nearly all of these examples within the scope of the claims include multiple surfactants, one or more pH buffer agents and one or more hydrotropes.  For the few identified rapid wetting surfactants in the examples, when coupled with a hydrotrope, an increase in the surfactant’s concentration results in a reduction in the dynamic surface tension. The disclosure does not provide guidance on how the rapid wetting surfactant is selected in regard to the chemical structure that is necessary to yield the claimed functionality or even what makes a surfactant qualify as “rapid wetting”. Example 12C has a surfactant and no hydrotrope and yields the dynamic surface tension of claim 1, but another surfactant combined with a hydrotrope in example 12D does not. It is not clear if the surfactant of example 12C qualifies as a “rapid wetting surfactant” since the specification does not describe it in this manner. It is also unclear why the structure of the surfactant employed in example 12D along with a hydrotrope was insufficient to yield the claimed dynamic surface tension values. In addition, the claims suggest the presence of a hydrotrope is not necessary for the claimed surface tension to occur, but no guidance is given connecting the compounds that must be selected such that the required dynamic surface tension occurs regardless of whether a hydrotrope is present. Further, no guidance is provided on how to alter the dynamic surface tension value to the levels required in dependent claims 2 and 3 or how to make selections of ingredients such that they occur in the absence of a hydrotrope. The necessary structure-function correlation has not been provided for the claimed products. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the full scope of claimed embodiments at the time of filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 16,-18, 20, and 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid” in claims 1 and 37 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The speed at which a surfactant must wet a surface is not detailed by the specification such that the scope of corresponding compounds can be identified. In addition, claim 13 further limits this surfactant and also includes several relative terms itself such as “short” and “long” in reference to alkyl polysiloxanes and alkyl chains, respectively. Since the amount of speed required by “rapid” is not detailed and no delineation of the range of lengths that correspond to “short” and “long” was provided, the metes and bounds of the claims are unclear.
Claim 3 recites a working disinfectant solution with a dynamic surface tension within particular ranges at different surface age times. However, dynamic surface tension changes with temperature and only one of the surface age time points is provided with a measurement temperature. Thus the dynamic surface tension values at each of the other surface age times can vary depending on the temperature employed for the measurement. This creates the situation where a single composition could both inside and outside the scope of the claim depending on the measurement conditions employed for the dynamic surface tension. The metes and bounds of the claim are unclear as a consequence.
Similar to claim 3, claims 2 and 4 do not clearly apply their recited measurement temperature to all of the claimed surface age times at which a particular range of dynamic surface tension is required.
Claim 6, 13, 16, and 42-43 recites the limitation "the surfactant".  There is insufficient antecedent basis for this limitation in the claim. Here the parent claim recites “at least one rapid wetting surfactant”. Thus it is not clear whether the limitations of these dependent claims limit all the rapid wetting surfactants or just one of them. The language in the dependent claims should parallel that of the parent claim when reciting a given component.
Claim 18 recites the limitation "the corrosion inhibitor".  There is insufficient antecedent basis for this limitation in the claim. Here the parent claim recites “at least one corrosion inhibitor”. Thus it is not clear whether the limitations of this dependent claim limits all the corrosion inhibitors or just one of them. The language in the dependent claims should parallel that of the parent claim when reciting a given component.
Claims 40-41 recite a percentage range of peracetic acid “of the first part”. It is unclear if these ranges are meant to detail the proportion of peracetic acid in the first part or how much of the peracetic acid from the first part is in the working solution. The language will be interpreted as detailing the proportion of peracetic acid in the first part as is discussed in paragraph 48 of the specification, but correction is still required.
Claims 42-43 recite a percentage range of surfactant “of the second part”. It is unclear if these ranges are meant to detail the proportion of surfactant in the second part or how much of the surfactant from the second part is in the working solution. The language will be interpreted as detailing the proportion of surfactant in the second part as is discussed in paragraph 48 of the specification, but correction is still required.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9-12, 16, and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites a one-part or two-part concentrate being employed to produce the claimed working disinfectant solution. However the number of parts the included ingredients are subdivided into prior to mixing does not alter the final composition. Similarly, the claims that depend from claim 7 and detail limitations about only the one part concentrate or only the two part concentrate do not constrain the scope of options that are possible for the working solution. Since the working solution is a dilution of either the one part or two part concentrate, limitations drawn to the components of the one part concentrate that do not require the one part concentrate in the working solution do not impact the collection of working solutions that can originate from a two part concentrate and vice versa.
Claim 12 recites categories of surfactant, however all surfactants can be placed in one of the categories.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, 16, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US PGPub No. 2014/0004208) as evidenced by Moore et al. (US PGPub No. 2015/0093425 – see IDS), Taylor et al. (US PGPub No. 2002/0014611), and Finan (US PGPub No. 2013/0171264).
Golden et al. teach a fast acting composition for reducing or eliminating microbial populations that is formed as ready to use or as a concentrate diluted to a use solution with water (see abstract and paragraph 15). They note a substantial improvement in  the kill rate of peracetic acid/peroxide composition when combined with n-octyl pyrrolidone and undecane-1-ol due to improved wetting (see paragraph 14). Golden et al. go on to teach compositions composed of peracetic acid at 0.23 wt% with octyl-2-pyrrolidone at 0.02 wt% yielding a greater than 6 log reduction in bacterial spores  (see figure 4 RTU+D sample and paragraphs 50 and 60; instant claims 1, 5, and 12-13). This preparation is provided by an equilibrium composition of peracetic acid, hydrogen peroxide, and acetic acid to which is added an octyl-2-pyrrolidone containing composition (see paragraphs 28 and 50; instant claim 39). The disinfectant compositions more generally taught by Golden et al. contain a peracid, a linear fatty alcohol, a peroxide, and an alkyl pyrrolidone (see claim 1). The peracid is exemplified as peracetic acid  (see examples 1-5). The alkyl pyrrolidone is claimed as octyl pyrrolidone, dodecyl pyrrolidone, or a combination thereof (see claim 22). In a ready to use preparation, the peracid is present at approximately 0.005 to 5 wt% and the alkyl pyrrolidone is present at approximately 0.01 to 0.5 wt% (see claims 8 and 24). An example of each embodiment that follows from the teachings of Golden et al. is not detailed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions of Golden et al. where peracetic acid is coupled with octyl pyrrolidone and dodecyl pyrrolidone. These choices would have been obvious because peracetic acid is repeatedly exemplified as the peracid and the combination of octyl pyrrolidone and dodecyl pyrrolidone is one of three specific options listed in their claims for the alkyl pyrrolidone. The application of a taught range of proportions for these ingredients would then follow. The result is ranges that overlap with those instantly claimed, thereby rendering the claimed ranges obvious (see instant claims 5-6). Moore et al. describe C4-C16 alkyl pyrrolidones as corrosion inhibitors and this listing includes both octyl pyrrolidone and dodecyl pyrrolidone (see paragraph 169). Thus the compositions rendered obvious contain peracetic acid, hydrogen peroxide, acetic acid, dodecyl pyrrolidone (rapid wetting surfactant/corrosion inhibitor), and octyl pyrrolidone (corrosion inhibitor/rapid wetting surfactant).  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Taylor details that an aqueous solution of octyl pyrrolidone at 0.05 wt% yields a dynamic surface tension of 46 mN/m at 100 msec, 41 mN/m at 1000 msec, and 38 mN/m at 10,000 msec, when measured via the maximum bubble pressure method (see paragraphs 8, 21, 30-31, and example 5; Finan paragraph 17). Given the proportions of peracetic acid, octyl pyrrolidone, and corrosion inhibitor in the compositions rendered obvious by Golden et al. meet all the instant limitations and the teachings of Taylor, the set of compositions should include those that meet the instant claim limitations in regard to dynamic surface tension, absent evidence to the contrary (see instant claims 1-3). 
The recitation of the claimed working composition as originating from an aqueous dilution of a concentrate is a product-by-process of sorts. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. The compositions rendered obvious by Golden et al. could originate from a two part concentrate where one part is an equilibrium mixture of peracetic acid, peroxide, and acetic acid and the other part contains a surfactant. Given that the final concentration of components in the claimed working composition is not delineated, the 0.005 to 5 wt% peracetic acid concentrations and 0.01 to 0.5 wt% alkyl pyrrolidone (surfactant)  concentrations of Golden et al. could be achieved by diluting a first part with 4 to 6 wt% peracetic acid and a second part with 1 to 9 wt% surfactant, the compositions of Golden et al. meet the limitations of instant claims 7, 9-11, and 39-43. Similarly, the limitations of claims 7, 9-11, and 16 are also met because the final concentration of components in the claimed working composition is not delineated, Golden et al. render obvious 0.005 to 5 wt% peracetic acid and 0.01 to 0.5 wt% surfactant in their compositions, and such compositions could achieved by diluting a single part concentrate with 4 to 6 wt% peracetic acid or 1 to 9 wt% surfactant. Therefore claims 1-7, 9-13, 16, and 39-43 are obvious over Golden et al. as evidenced by Moore et al., Taylor et al., and Finan.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. as evidenced by Moore et al., Taylor et al., and Finan as applied to claims 1-7, 9-13, 16, and 39-43 above, and further in view of Moore et al. 
Golden et al. as evidenced by Moore et al., Taylor et al., and Finan render obvious the limitations of instant claim 1. Golden et al. teach their disinfectant compositions for use in a cleaning surfaces in a variety of settings including a healthcare settings (see paragraph 68). The compositions are touted as inducing little to no corrosion on cleaned materials (see paragraph 69). An instantly claimed corrosion inhibitor is not exemplified by Golden et al.
Moore et al. teach a peracid based antimicrobial solution for cleaning surfaces, where peracetic acid is the envisioned peracid (see paragraph 2). Here a corrosion inhibitor is included to protect metal surfaces (see paragraph 169). Benzotriazole is a named variety (see paragraph 169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add benzotriazole as a corrosion inhibitor to the compositions of Golden et al. as evidenced by Moore et al., Taylor et al., and Finan. This modification would have been obvious in light of Moore et al. who teach this compound as a corrosion inhibitor and so as to improve upon the low corrosivity already taught to be a goal of Golden et al. Therefore claim 18 is obvious over Golden et al. in view of Moore et al. as evidenced by Moore et al., Taylor et al., and Finan

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. as evidenced by Moore et al., Taylor et al., and Finan as applied to claims 1-7, 9-13, 16, and 39-43 above, and further in view of Cala et al. (US PGPub No. 2003/0129254).
Golden et al. as evidenced by Moore et al., Taylor et al., and Finan render obvious the limitations of instant claim 1 with octyl-2 pyrrolidine as a component in the aqueous preparation. An instantly claimed hydrotrope is not exemplified by Golden et al.
Cala et al. teach that alkyl-2-pyrrolidones are effective in cleaning surfaces, but have limited solubility in water (see column 1 lines 12-19 and 42-66). They go on to teach the inclusion of a hydrotrope to improve the solubility of these compounds and highlight a combination of sodium xylene sulfonate and sodium capryl sulfonate being effective for octyl-2-pyrrolidone (see table 1 composition H column 19 lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sodium xylene sulfonate and sodium capryl sulfonate to the compositions of Golden et al. as evidenced by Moore et al., Taylor et al., and Finan. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 18 is obvious over Golden et al. in view of Cala et al. as evidenced by Moore et al., Taylor et al., and Finan

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. as evidenced by Moore et al., Taylor et al., and Finan as applied to claims 1-7, 9-13, 16, and 39-43 above, and further in view of Yasuhara et al. (US PGPub No. 2003/0129254).
Golden et al. as evidenced by Moore et al., Taylor et al., and Finan render obvious the limitations of instant claim 37 in regard to the peracetic acid based composition that is employed. Golden et al. teach their disinfectant compositions for use in cleaning surfaces in a variety of settings that include healthcare settings (see paragraph 68). The compositions kill bacterial spores, yielding a greater than 6 log reduction. The tested microbes are both bacteria and spores (see examples 1-2 and 5 figures 1-2 and 5). Golden et al. do not explicitly recite its application to medical equipment.
Yasuhara et al. teach a peracetic acid based disinfectant for use on medical equipment and instruments (see paragraph 1 and 18). The composition also includes a surfactant (see example 2). Bacterial and spore kill levels are taught to be greater than a 6 log reduction (see table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the compositions of Golden et al. as evidenced by Moore et al., Taylor et al., and Finan to medical equipment so as to disinfect their surfaces and kill spores and bacteria to the greater than 6 log reduction level they detail. This modification would have been obvious in light of Yasuhara et al. who detail particular healthcare setting in which peracetic acid based disinfectants are useful. Therefore claims 37 and 38 are obvious over Golden et al. in view of Yasuhara et al. as evidenced by Moore et al., Taylor et al., and Finan.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615